Citation Nr: 0217978	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 28, 2001 rating 
decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Montgomery, Alabama.  In February 
2002, a Decision Review Officer found that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for bilateral hearing 
loss and the claim was denied on the merits.  By a 
decision rendered in June 2002, the Board also found that 
new and material evidence had been submitted to reopen the 
claim, but determined that additional development was 
necessary prior to consideration of the claim on the 
merits.  


FINDINGS OF FACT

1.  The VA notified the veteran of the evidence needed to 
substantiate his claim
and obtained all relevant evidence, in order to assist him 
in substantiating his claim for VA compensation benefits.

2.  The evidence demonstrates that the veteran currently 
suffers from bilateral sensorineural hearing loss that is 
related to his exposure to acoustical trauma during 
service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2002).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The regulations pertaining to VA's duty to inform the 
veteran of the evidence needed to substantiate his claim 
and to assist him in developing the relevant evidence have 
been revised.  Duty to Assist, 38 C.F.R. § 3.159 (2002).  
The change in the regulation is effective November 9, 
2000, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and applies to all claims filed on or after 
November 9, 2000, or filed previously but not yet final as 
of that date.  Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), mot. for review en banc denied, 15 
Vet. App. 21 (2001) (per curiam) (en banc).

As required by the VCAA, VA notified the veteran of the 
information needed to substantiate his claim and explained 
to him who was responsible for obtaining such information.  
See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute and regulation 
clearly require the Secretary to notify the claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the 
Secretary).  For instance, in a letter dated in September 
2002, the Board notified the veteran that the Board would 
be developing additional evidence in connection with his 
appeal.  The Board informed the veteran that the VA 
Medical Center in Birmingham, Alabama would schedule him 
for an examination and also advised him that it was 
important to his appeal that he report for the 
examination.  The veteran was provided with notice of the 
provisions of 38 C.F.R. § 3.655 (2002) (Failure to report 
for VA examination). 

In addition, in a decision rendered by a Decision Review 
Officer ("Statement of the Case") dated February 2002, and 
a letter notifying the veteran of that decision, the RO 
informed the veteran of the reasons for which his claim 
had been denied on the merits and of the evidence needed 
to substantiate his claim.  The RO also notified the 
veteran of all regulations pertinent to his claim, advised 
the veteran that, in the absence of a link between the 
currently diagnosed bilateral hearing disorder and 
service, the preponderance of the evidence was against a 
finding that a hearing disorder was related to the 
veteran's service. 

As well, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all 
of the evidence relevant to his claim.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).  The veteran has not reported, 
and the Board is not aware of, any other medical evidence 
that needs to be obtained in support of this claim.  In 
addition, the Board developed the medical record to the 
extent necessary to decide the veteran's claim.  In 
October 2002, the Board afforded the veteran a VA 
audiological examination and obtained an opinion from the 
examining physician as to whether any current hearing 
disorder exists, and if so, whether it is at least as 
likely as not casually or etiologically related to any 
noise the veteran may have been exposed to in service.  
The Board concludes that all existing, relevant evidence 
has been obtained for determining whether entitlement to 
service-connection for a hearing disorder has been 
established, and that no reasonable possibility exists 
that any further assistance would aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  The Board will proceed with 
appellate review.  


Factual Background

The veteran contends that his current bilateral hearing 
loss was precipitated by exposure to acoustical trauma 
during service as an infantryman.  The service records 
reflect that the veteran's specialty was light weapons 
infantryman.  He was a 2nd Class gunner (81 MM Mortar), 
Expert (106 RR and Rifle), and Sharpshooter (Pistol .45 
Cal).  

The veteran's May 1959 service enlistment examination 
report shows the results of a whisper voice test indicated 
hearing acuity in both ears was 15/15.  A June 1959 
examination shows the results of whisper and spoken voice 
tests indicated hearing acuity in both ears was 15/15.  
The veteran's March 1962 separation examination report 
revealed the same test results.  On the Report of Medical 
Examination portion of the examination, the veteran denied 
ever having or currently having ear problems.  

Private medical records dated from July 1990 to June 1998 
from Afterhour's Clinic show that a July 1990 audiological 
examination indicated that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
45
55
55
LEFT
35
25
70
-
-

A July 1992 audiological examination indicated that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
45
-
-
LEFT
10
15
40
-
-

The examiner noted that the veteran's hearing was within 
normal limits and he had no audiological disease or 
injury.  A June 1994 audiological examination indicated 
that the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
-
-
LEFT
15
15
35
-
-

The examiner noted that the veteran's hearing was within 
normal limits and he had no audiological disease or 
injury.  A December 1995 audiological examination 
indicated that the veteran exhibited pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
-
-
LEFT
15
20
30
-
-

The examiner noted that the veteran's hearing was within 
normal limits and he had no audiological disease or 
injury.  A June 1996 audiological examination indicated 
that the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
80
80
LEFT
30
20
40
40
-

The examiner noted that the veteran's right ear hearing 
acuity was decreased and that he had audiological disease 
or injury.  

The report on a VA examination conducted in May 1997 shows 
the veteran reported that he had experienced a decrease in 
hearing over the past eleven years.  He denied any pain, 
drainage, medical treatment, or surgery for his ears or 
hearing.  He also denied experiencing any tinnitus.  He 
related that he was exposed to excessive noise in the 
military without the use of ear protection.  He 
specifically recalled a 106 recoilless rifle explosion 
during advanced infantry training, at which time he 
suffered a decrease in hearing for five or six weeks and 
experienced tinnitus.  He currently wears a hearing aid.  
On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
70
105+
105+
LEFT
10
15
60
100
100

Speech audiometry revealed speech recognition ability of 
88 percent in both ears.
The veteran was diagnosed with mild to profound right ear 
sensorineural hearing loss and moderately severe to 
profound left ear sensorineural hearing loss. 

An audiogram from Beltone received in May 2001, showed 
that the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
75
110
105
LEFT
10
25
70
105
105

Private medical records from Northeast Alabama Ear, Nose, 
and Throat were dated and received in September 2001.  Dr. 
J.G.S. reported that the veteran related that his hearing 
problems started during service.  The veteran informed him 
that after rounds of firing, he experienced ringing in his 
ears.  His condition had worsened when he sought a job as 
a truck driver as he failed a Department of Transportation 
audiogram.  An audiological examination was conducted.  
Dr. J.G.S. diagnosed the veteran with severe sensorineural 
hearing loss that was much worse in the high frequencies, 
and worse than what he would expect to see at the 
veteran's age.  Dr. J.G.S. noted the following:  "With 
[the veteran's] history and with the long-standing problem 
according to him, I would wonder if this isn't at least to 
a large extent due to loud noise exposure in the armed 
services.  Certainly that would have to be considered as a 
distinct possibility."  Based on results of the audiogram, 
Dr. J. H. noted that the veteran had profound high 
frequency sensorineural hearing loss that was marginally 
poorer in the right ear.  Dr. J. H. also noted that the 
veteran reported that he was exposed to high intensity 
gunfire while in the military.  

Following the Board's June 2002 decision to reopen the 
veteran's claim he was scheduled for a VA examination 
which was conducted in October 2002.  The examination 
shows that the veteran complained of bilateral hearing 
loss.  He reported that he was exposed to excessive noise 
of weapons and aircraft as a paratrooper for three years, 
while in the military.  He denied the presence of 
tinnitus.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
85
105+
100
LEFT
25
35
75
105
100

Speech audiometry revealed speech recognition ability of 
60 percent in the right ear and 76 percent in the left 
ear.  The diagnosis was mild, sloping to profound, 
sensorineural hearing loss bilaterally.  The examiner 
noted that a whispered voice test was the only hearing 
evaluation the veteran received while he was in the 
military.  The examiner opined that it was at least as 
likely as not that his hearing loss was incurred while in 
the military, due to noise exposure.  The examiner added 
that a whispered voice test was not a reliable or accurate 
indicator of hearing thresholds, especially in the high 
frequencies.   


Pertinent Laws and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease in active 
military service.  38 U.S.C.A.    §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002). "Generally, to 
prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2002).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation 
is competent.  Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  Where a veteran served 
continuously for ninety (90) days or more during a period 
of war, or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, 
specifically, sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.    38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).


Analysis

The Board has thoroughly reviewed the evidence of record, 
including the veteran's contentions.  As previously 
indicated, the veteran contends that he was exposed to 
high levels of noise while he performed his duties as an 
infantryman during service. The veteran's service records 
confirmed that the veteran's military occupational 
specialty was light weapons infantryman, but his service 
medical records were absent complaints of, or findings of 
bilateral hearing loss.  The first post-service medical 
records are private medical records from Afterhour's 
Clinic dated from July 1990 to June 1998.  The earliest 
audiological examination conducted in July 1990 showed 
that the veteran suffered from a bilateral hearing 
impairment as defined under the provisions of 38 C.F.R. § 
3.385 (2002).  This documentation of hearing loss, 
however, dates 28 years after the veteran's separation 
from service.  Thus, the veteran is not shown to have a 
bilateral hearing impairment during service or within the 
one-year presumptive period following service.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002). 

Nevertheless, there is medical evidence of record that the 
veteran currently has a bilateral hearing impairment, as 
reflected most recently by the findings in the October 
2002 VA audiology examination report.  38 C.F.R. § 3.385 
(2002).  At the time of the Board's June 2002 decision to 
reopen the veteran's claim for service connection it was 
noted that evidence submitted subsequent to September 2001 
included private medical records where Dr. J.G.S. 
speculated on whether the veteran's hearing loss was due 
to noise exposure in service.  With the addition of the 
October 2002 examination the record now contains competent 
medical evidence of a nexus or relationship between the 
veteran's claimed exposure to high levels of noise during 
service and the currently diagnosed mild, sloping to 
profound, bilateral sensorineural hearing loss.  While the 
veteran's service medical records do not show any hearing 
loss during service and there is no medical evidence of 
hearing loss within the one-year presumptive period 
following service, after a review of the claims file and 
examination of the veteran, the October 2002 VA examiner 
opines that it is at least as likely as not that the 
veteran's hearing loss was incurred while in the military, 
due to noise exposure.  Coupling this additional evidence 
with the earlier speculation from Dr. J.G.S., that there 
is a link between the hearing loss and service, provides a 
basis to reasonably conclude that the veteran's current 
hearing loss is related to service.  The October 2002 VA 
examiner has provided a legally sufficient medical nexus 
opinion on the etiology of the veteran's currently 
diagnosed bilateral hearing disorder.  Accordingly, by 
resolving any doubt in the veteran's favor, the Board 
finds that the evidence supports finding that the 
veteran's hearing loss is related to service and an award 
of service connection is warranted.  In reaching this 
conclusion, the Board acknowledges that, under the prior 
and revised provisions of 38 U.S.C.A. § 5107(b), the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material 
issue.


ORDER

Entitlement to service connection for bilateral hearing 
loss is granted.  The appeal is allowed.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

